[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit



No. 01-2746

                    IN RE: GEORGE E. KERSEY,

                          Petitioner.




          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]



                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.




    George E. Kersey on brief pro se.




                         July 29, 2002
           Per Curiam.   Attorney George E. Kersey appeals from

a district court order suspending him from the practice of law

for three months and requiring that he purge himself of an out-

of-state contempt citation before seeking reinstatement.     The

district court's sanction, coming in a reciprocal-discipline

case in New Hampshire, mirrors that imposed first by the

Massachusetts Supreme Judicial Court (SJC), see In re Kersey,

432 Mass. 1020 (2000) (rescript), cert. denied, 531 U.S. 1127

(2001), and more recently by several other tribunals including

the New Hampshire Supreme Court, see In re Kersey, No. LD-2001-

006 (2001), cert. denied, 122 S. Ct. 1206 (2002); cf. In re

Kersey, 797 A.2d 864 (N.H. 2002). We review a district court's

choice of sanction for abuse of discretion.     See, e.g., In re

Cordova-Gonzalez, 996 F.2d 1334, 1335 (1st Cir. 1993) (per

curiam).   None being apparent, we affirm.

           Kersey's principal assignment of error consists of an

assault upon the SJC's decision.     He acknowledges both that he

violated a 1993 order of the Vermont Family Court and that he

never purged himself of the ensuing contempt citation.     Yet he

contends (without supporting documentation) that he had fully

complied with that order within a year of its issuance.      For

this reason, Kersey asserts that the most appropriate sanction

was not a three-month suspension, as the SJC determined, but

rather a reprimand.   As he notes, two other courts have deemed


                               -2-
the    latter    sanction   to    be    suitable    punishment      for   his

misconduct.       See In re Kersey, 170 N.J. 409 (2002); In re

Kersey, 729 N.Y.S.2d 780, 783 (N.Y. App. Div. 2001) (per

curiam).        Yet as a matter of Massachusetts law, Kersey's

argument overlooks the SJC's conclusion that "the appropriate

discipline for Kersey, 432

Mass. at 1020-21 (quoting In re Ring, 427 Mass. 186, 192

(1998)).        Even on the arguendo assumption that Kersey did

ultimately satisfy the Vermont order, therefore, the SJC's

sanction was fully supportable.              His related complaint--that

following the SJC's approach would entail a grave injustice or

would     be     grossly    disproportionate--thus          falls     short.

Accordingly, the district court was justified in concluding

that the four exceptions enumerated in its Disciplinary Rule

3(d), as appearing in that court's Local Rule 83.5, were

inapplicable.

               Kersey's remaining arguments require scant comment.

He    invokes    the   doctrine    of   laches,    noting   that    the   New

Hampshire Supreme Court allegedly learned of the contempt

citation in 1994 but waited until 2001 to initiate disciplinary

proceedings.       It was the SJC's 2000 decision, however, that

triggered that process.          Nor is there any indication that the


                                       -3-
district court knew of Kersey's status until the New Hampshire

Supreme Court acted.      Kersey also points to a model rule

declaring   that   reinstatement   should   be   automatic   for   any

suspension of six months or less.           That rule, however, is

without binding effect here.

            Affirmed.




                               -4-